 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       LARRY PIFER, et al.,                                     Case No. 2:18-CV-606-RSL
10
                             Plaintiffs,                        ORDER VACATING ORDER
11
                        v.                                      OF DISMISSAL
12
       BANK OF AMERICA, N.A., et al.,
13
                             Defendants.
14
15          This matter comes before the Court on the “Amended Notice of Occurrence of
16 Alternative Dispute Resolution” (“Amended Notice”) filed on May 28, 2019. Dkt. #66.
17
            A previous “Notice of Occurrence of Alternative Dispute Resolution” was filed earlier on
18
     the same day. Dkt. #64. It stated that the parties had participated in a mediation and the case was
19
     resolved. Id. The Court accordingly entered an order of dismissal. Dkt. #65. The Amended
20
     Notice clarified that the case had been resolved as to plaintiffs and Bank of America, N.A. only.
21 Dkt. #66; see Dkt. #67.
22
          For the foregoing reasons, the Court hereby VACATES its order of dismissal, Dkt. #66.
23
24        DATED this 3rd day of June, 2019.
25
26
                                                      A
                                                      Robert S. Lasnik
27                                                    United States District Judge

28

     ORDER VACATING ORDER OF DISMISSAL - 1
